Citation Nr: 1332110	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Veresink, Patricia



INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO continued the denial of entitlement to nonservice connected pension benefits in a January 2009 rating decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for non-service-connected disability pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability). 

The Veteran filed his claim for nonservice-connected pension benefits, claiming that his residuals of a leg injury and an increasing mental health problem prevent him from securing substantially gainful employment.  The records and subsequent statements by the Veteran also show several complaints of a psychiatric disability.  The Board notes that the Veteran was afforded a VA general medical examination in May 2008.  Although he did a cursory psychiatric check, the examiner did not address the Veteran's complaints of depression.  Thus, the Board finds that the case must be remanded so that an appropriate examination(s) may be conducted. 

VA treatment records and lay evidence show treatment or complaints of the ribs, neck, head, shoulder, left foot, cervical radiculopathy, residuals of a right forearm fracture, a right leg disability, erectile dysfunction, hyperlipidemia, and hypercholesterolemia. 

Because VA examinations have not addressed all of the disabilities discussed above-and because the RO did not rate all of those disabilities (although the RO did rate several of them) for purposes of determining whether the Veteran meets the schedular criteria for granting nonservice-connected pension benefits-the case must be remanded for an appropriate VA examination (or, if necessary, multiple examinations) and, subsequently, readjudication of the case.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (remanding for appropriate examinations because there was "no rating evaluation" for the Veteran's alleged disabilities).

Regarding the issue of entitlement to TDIU, the Board notes that TDIU was denied in July 2008.  Notice of that decision was provided in August 2008.  In July 2009, the Veteran submitted a statement noting that he disagrees with the denial of the claim because he has been unable to work for over a decade.  Resolving reasonable doubt in favor of the Veteran, the Board finds that this statement also serves as a notice of disagreement for the July 2008 rating decision denying TDIU as it was submitted within one year of the denial.  Therefore, the Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA healthcare providers who have treated him since January 2008.  After obtaining proper authorization from the Veteran, attempt to obtain any records so identified (that have not been previously secured). 

2.  Arrange for the Veteran to undergo a VA pension examination to determine the nature, extent and severity of all disabilities found to be present.  The examiner must describe the impact of each of the Veteran's disabilities on his industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.  In doing so, the examiner must specifically address the degree of impairment stemming from each of his physical and mental disabilities.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  In light of the evidence obtained pursuant to the above development, as well as any other development it deems appropriate, readjudicate the Veteran's claim.  In doing so, the RO must assign a rating for each of the Veteran's disabilities.  If the determination remains adverse to the Veteran, he and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

4.  Additionally, the RO should issue the Veteran a Statement of the Case addressing the issue of entitlement to TDIU.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

